FILE COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711



                                       •:,•




11/3/2015
PIERCE, JOSEPH MICHAEL           Tr. Ct. No. 114-0648-13                       PD-0651-15
I have this day received and filed the Appellant's Pro Se Motion for Rehearing in
the above-styled and numbered cause.
                                                                          Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLERK
                             CATHY LUSK
                             1517 W. FRONT, ROOM 354
                             TYLER, TX 75701
                             * DELIVERED VIA E-MAIL *